UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6841


WILLIAM BENJAMIN BROWN,

                Petitioner - Appellant,

          v.

WARDEN MANSUKHANI,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Mary G. Lewis, District Judge.
(9:14-cv-01355-MGL)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Benjamin Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William    Benjamin      Brown,    a    federal   prisoner,     appeals       the

district     court’s   order     accepting      the    recommendation        of    the

magistrate    judge    and    denying   relief    on    his    28   U.S.C.    § 2241

(2012)   petition.       We    have    reviewed   the     record     and    find    no

reversible    error.         Accordingly,     although    we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.          Brown v. Mansukhani, No. 9:14-cv-01355-MGL

(D.S.C. May 22, 2015).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument    would     not    aid    the

decisional process.



                                                                           AFFIRMED




                                         2